Title: From Benjamin Franklin to Samuel Huntington, 13 September 1781
From: Franklin, Benjamin
To: Huntington, Samuel


Sir,
Passy, Sept. 13. 1781.
I duly received the two Letters your Excellency did me the honour of writing to me both dated the 19th. of June, together with the Letter address’d to the King, & the three Commissions with the Instructions relative to the Negociations for Peace. I immediately went to Versailles, and presented the Letter, which was graciously received. I communicated also to M. le Comte de Vergennes a Copy of your Instructions, after having decypher’d them. He read them while I was with him, and express’d his Satisfaction with the unreserv’d Confidence plac’d in his Court by the Congress assuring me that they would never have cause to regret it, for that the King had the Honour of the United States at Heart as well as their Welfare and Independence. Indeed this has already been manifested in the Negociations relative to the Preliminaries; and I have had so much Experience of his Majesty’s Goodness to us, in the Aids afforded us from time to time; and of the Sincerity of this upright and able Minister, who never promised me anything which he did not punctually perform, that I cannot but think the Confidence well and judiciously plac’d, and that it will have happy Effects.
I have communicated to Mr Adams and to Mr Jay, the Purport of your Dispatches. Mr Adams already had received the same. By the first safe Conveyance I shall acquaint the Congress with the Steps that have been taken in the Negociation. At present I would only say that the settling of Preliminaries meets with Difficulty and will probably take much time, partly from the Remoteness of the Mediators; so that any Relaxation of our Warlike Preparations in expectation of speedy Peace will be imprudent as it may be pernicious.
I am extreamly sensible of the Honour done me by the Congress in this new Appointment. I beg they would accept my thankful Acknowledgments. And since they judge I may yet be serviceable, tho’ I had requested Leave to retire, I submit dutifully to their Determination, and shall do my utmost to merit in some Degree the favourable Opinion they appear to have of me. I am the more encourag’d in this Resolution, as within these last three Months, I find my Health & Strength considerably re-establish’d.
I wish however that a Consul General may soon be appointed, for this Kingdom: it would ease me of abundance of troublesome Business to which I am not equal, and which interferes with my more important Functions.
The King having graciously complied with my Request of Replacing the Supplies lost in the Marquis de la Fayette, many Hands are employ’d in providing them who work hard to have them ready and ship’d so as that they may arrive before Winter.
With the highest Respect, I have the honour to be, Sir Your Excellency’s most obedient and most humble Servant
B Franklin


P.S. The Copying machine for Mr Secretary Thomson is in hand, & will soon be finish’d & sent to him.
  To his Excellency Saml. Huntington Esqre. President of Congress.

